DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Jianing G. Yu on April 02nd, 2021.
The application has been amended as follows (the dependency of claim 13 is changed because it is currently dependent from a cancelled claim): 
Claim 13. (Examiner’s Amendment) The semiconductor device package of claim 1 
a third dielectric layer disposed on the second dielectric layer and the substrate;
a third conductive layer disposed in the first dielectric layer, the second dielectric layer, and the third dielectric layer, and electrically connected to the conductive element;
wherein the conductive via extends through the third dielectric layer and,
wherein the third conductive layer is separated from the conductive via.
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on March 30th
Upon entrance of the Amendment, claims 1 and 14 were amended; claims 12 and 17-20 were cancelled. Claims 1-11 and 13-16 are currently pending.
Reasons for Allowance
Claims 1-11 and 13-16 are allowed. The following is an examiner' s statement of reasons for allowance:
Claim 1 has been amended to include the features of former allowable claim 12. The reasons for allowance of former claim 12 were indicated in the previous Office Action.
Claim 14 has been amended to include the features of former allowable claim 17. The reasons for allowance of former claim 17 were indicated in the previous Office Action.
Claims 2-11, 13, and 15-16 are dependent from the allowable claims, thus they are allowable.
The claim amendment has placed the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A VU/Primary Examiner, Art Unit 2828